Citation Nr: 0820239	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a traumatic cataract of the right eye.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service that included periods 
from November 7, 1986 to August 31, 2003.  Prior to November 
7, 1986, the veteran had 4 years and 1 month of active 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii, which, in pertinent part, 
granted service connection and a noncompensable rating for a 
traumatic cataract of the right eye, effective from September 
1, 2003.  The veteran appealed for the assignment of an 
initial compensable rating.    

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a decision entered in August 2006, the RO increased the 
rating for the veteran's right eye disability to 20 percent, 
effective from September 1, 2003.  As a 20 percent evaluation 
is not the maximum rating available for this disability, the 
appeal continues.  AB v. Brown, 6 Vet App. 35 (1993).

The Board notes that in the veteran's May 2006 substantive 
appeal, he requested a hearing at a local VA office before a 
member of the Board (i.e., Travel Board hearing).  A letter 
from the RO to the veteran, dated in June 2007, shows that at 
that time, the RO had scheduled the veteran for such a 
hearing in July 2007.  A notation on the letter reflects that 
the veteran failed to report for the hearing.  As the veteran 
did not request a rescheduling of the hearing or show good 
cause for his failure to appear, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

FINDING OF FACT

A traumatic cataract of the right eye is manifested by 
central visual acuity impairment with a corrected visual 
acuity of 20/200 in the right eye; corrected visual acuity of 
the left eye is 20/20.      


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 20 
percent for a traumatic cataract of the right eye have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, 
Diagnostic Codes 6027, 6077 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.   

The October 2003 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his service connection claim, namely, proof 
of: (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
letter clearly disclosed VA's duty to obtain certain evidence 
for the veteran, such as medical records, employment records 
and records held by any Federal agency, provided the veteran 
gave consent and supplied enough information to enable their 
attainment. The letter made clear that although VA could 
assist the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  This letter additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claim.  In the letter, the veteran was 
specifically asked to provide VA with any other supporting 
evidence or information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board notes that the October 2003 letter did not apprise 
the veteran of the information needed to substantiate his 
higher rating challenge, namely, proof that the 20 percent 
assessment for his right eye did not properly reflect his 
level of disability or that he was entitled to a higher 
rating.  The Court has held, however, in Dunlap v. Nicholson, 
21 Vet. App. 112 (2007), that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  Moreover, the October 2003 letter provided the 
veteran with actual knowledge that evidence establishing the 
severity of his disability was required.  In the letter, in 
addition to providing the general notice laid out in 
Pelegrini, supra, the veteran was specifically asked to 
identify all evidence of any post- service treatment for this 
condition.  Thus, he was aware of exactly what information 
and evidence was needed to show a higher rating was 
warranted.

Accordingly, the Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of or otherwise had actual 
knowledge of the evidence needed to substantiate his claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the service connection claim in 
the January 2002 letter, and was provided with notice of the 
type of evidence necessary to establish a rating and 
effective date for the rating in a March 2006 letter.   

The Board also recognizes that, according to Pelegrini, 
supra, proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VA did provide most of such 
notice to the veteran prior to the March 2004 RO decision 
that is the subject of this appeal in its October 2003 
letter.  With respect to notice of the two Dingess elements 
relating to effective dates and disability ratings, the Board 
notes that the veteran did not receive this information prior 
to the March 2004 adjudication of his claim.  As to this 
timing deficiency, the Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified by the Veterans Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the earlier holding of the Veterans Court in 
Sanders that an appellant before the Veterans Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 20 percent for the service-connected traumatic cataract of 
the right eye, and renders moot any questions as to higher 
evaluations or effective dates.  Such a lack of timely notice 
did not affect or alter the essential fairness of the RO's 
decision.  The Board observes that while the veteran does not 
have the burden of demonstrating prejudice, it is pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.


Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in October 2003 and July 2006, which 
were thorough in nature and adequate for rating purposes.  As 
explained further below, the Board recognizes that the 
finding of 20/20 corrected vision in the veteran's right eye 
at the time of the October 2003 VA examination was an error, 
and that the veteran's corrected vision in his right eye 
fluctuated between 20/80 and 20/200.  Thus, given that the 
error was discovered and that the correct right eye vision 
acuities have been reported, the Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 C.F.R. § 3.326 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Factual Background

The service medical records show that in July 1986, the 
veteran was treated for complaints of blurred vision of the 
right eye.  The examiner noted that the veteran had been 
recently hit in the right eye and was diagnosed with a 
corneal abrasion.  Following the physical examination, the 
veteran was diagnosed with a traumatic cataract of the right 
eye.  

In October 2003, the veteran underwent a VA examination.  At 
that time, he gave a history of a blunt trauma to his right 
eye in 1986.  Upon physical examination, the veteran's right 
eye acuity corrected was 20/20 at distance.  [The Board notes 
that as reported by the RO in the August 2006 rating action, 
it appears that the finding of 20/20 corrected vision in the 
veteran's right eye at the time of the October 2003 
examination was either incorrect or a misprint given that 
there was no other evidence showing that the veteran's 
corrected vision in his right eye was 20/20, and that the 
evidence of record showed that the veteran's corrected vision 
in his right eye fluctuated between 20/80 and 20/200.]  The 
left eye acuity corrected was 20/40 at distance.  There was 
no diplopia.  The diagnoses were the following: (1) 
refractive error, (2) macular scar of the right eye, 
secondary to blunt trauma, and (3) traumatic cataract of the 
right eye.          

By a March 2004 rating action, the RO granted service 
connection for a traumatic cataract of the right eye.  At 
that time, the RO assigned a noncompensable disability rating 
under Diagnostic Code 6027, effective from September 1, 2003, 
for the veteran's service-connected right eye disability.     

VA Medical Center (VAMC) outpatient treatment records, dated 
from November 2004 to July 2006, show that in January 2005, 
the veteran's right eye acuity corrected was 20/80-3.  The 
veteran's left eye acuity corrected was 20/20.  In May 2006, 
the veteran's right eye acuity corrected was 20/100, and his 
left eye acuity corrected was 20/20.     

In July 2006, a hearing was conducted at the RO.  At that 
time, the veteran testified that he had constant blurriness 
in his right eye and that glasses did not fix the problem.  
According to the veteran, he wore glasses to help the visual 
acuity of his left eye.     

A VA examination was conducted in July 2006.  At that time, 
the veteran stated that in 1986, he was hit with the blunt 
end of a mallet when the handle fell off while working with 
the Navy.  He indicated that after the injury, the visual 
acuity in his right eye decreased.  The veteran also reported 
that he developed blurriness of the right eye.  Upon physical 
examination, the veteran's right eye acuity corrected was 
20/200.  The veteran's left eye acuity corrected was 20/20.  
In regard to an impression, the examiner stated that there 
was a well documented history of blunt trauma to the 
veteran's right eye.  According to the examiner, the 
veteran's right eye had a cortical stellate cataract which 
was commonly seen after blunt trauma.  The examiner noted 
that the veteran's pupil was irregular and that there was a 
large macular defect.  Angle recession or lens subluxation 
was not apparent.  Goldmann fields showed normal peripheral 
vision.  Amsler grid testing only showed over-all distortion 
and no localized defect.       

By an August 2006 rating action, the RO increased the 
disability rating for the veteran's service-connected right 
eye disability from noncompensable to 20 percent disabling 
under Diagnostic Codes 6027-6077, effective from September 1, 
2003.  


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  See 
Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must 
evaluate the relevant evidence since September 1, 2003.   

The RO has evaluated the veteran's service-connected 
traumatic cataract of the right eye as 20 percent disabling 
under Diagnostic Codes 6027-6077.  

Postoperative traumatic cataracts are rated based on 
impairment of vision and aphakia.  38 C.F.R. § 4.84a; 
Diagnostic Code 6027.  Given that there is no evidence of 
record showing that the veteran has aphakia of the right eye, 
the RO has evaluated the veteran's service-connected right 
eye disability based on impairment of vision.   

Visual acuity is rated based on best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2007).

Evaluations of defective vision range from ten percent to 100 
percent based on impairment of central visual acuity or 
anatomical loss of one eye or both eyes under the provisions 
of Diagnostic Codes 6061 to 6079.  When service connection is 
in effect for only one eye, the non-service-connected eye is 
considered to have vision of 20/40 or better.  Only when a 
veteran has blindness in one eye which is service-connected 
and nonservice-connected blindness in the other eye will the 
rating be evaluated as if both disabilities were service- 
connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  Absent 
total blindness, visual acuity in the nonservice-connected 
eye is considered to be normal irrespective of any vision 
disability in that eye.  Id.; see Villano v. Brown, 10 Vet. 
App. 248, 250 (1997).  See also Boyer v. West, 11 Vet. App. 
477 (1998), aff'd, 12 Vet. App. 142 (1999); VAOPGCPREC 32-97; 
62 Fed. Reg. 63605 (1997).

The Rating Schedule provides that where vision in one eye is 
20/200 (6/60) or 15/200 (4.5/60) and 20/40 in the other eye 
(6/12), a 20 percent evaluation is warranted.  38 C.F.R. § 
4.84a, Diagnostic Code 6077.  Where vision in one eye is 
10/200 (3/60) and vision in the other eye is 20/40 (6/12), a 
30 percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6077.  Where vision in one eye is 5/200 
(1.5/60) and vision in the other eye is 20/40 (6/12), a 30 
percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6076 (2007).

The veteran contends that his service-connected traumatic 
cataract of the right eye is more disabling than evaluated.  
He indicates that he has constant blurriness in his right 
eye.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After a careful review of the evidence, the Board finds that 
the veteran has not met the criteria for a rating in excess 
of 20 percent for his traumatic cataract of the right eye.  
As noted above, when service connection is in effect for only 
one eye, the nonservice-connected eye is considered to have 
vision of 20/40 or better.  The evidence shows that the best 
corrected vision for the veteran's nonservice-connected left 
eye is 20/20.  In addition, the best correction vision for 
the veteran's service-connected right eye has ranged from 
20/80 to 20/200.  The finding of 20/20 corrected vision in 
the veteran's right eye at the time of the October 2003 VA 
examination was apparently in error.  Under the criteria for 
rating impairment of central visual acuity, the veteran's 
corrected distant visual acuity in the service-connected 
right eye of 20/200, and in the left eye of 20/20, warrants a 
20 percent rating.  38 C.F.R. §§ 4.83, 4.84a, Diagnostic Code 
6077 (2007).  An increased evaluation under Diagnostic Code 
6076 or Diagnostic Code 6077 is not warranted because there 
is no evidence that the visual acuity in the right eye is 
10/200 or 5/200.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6076, 6077 (2007).  Accordingly, in light of the above, the 
Board finds that the assignment of an initial evaluation in 
excess of 20 percent for a traumatic cataract of the right 
eye is not warranted.  The 20 percent disability evaluation 
is the highest rating warranted for the appeal period.  See 
Fenderson, 12 Vet. App. at 119.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record does not 
show that the veteran's right eye disorder has  necessitated 
any let alone frequent hospitalizations and the evidence does 
not show marked interference with his ability to work because 
of his traumatic cataract of the right eye.  In the absence 
of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial or staged rating in excess of 20 
percent for a traumatic cataract of the right eye is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


